           Case 1:19-cv-08132-LLS
 Brian L. Grossman  | Attorney    Document 27 Filed 09/18/20   Page
                                                         Shipkevich   1 of 1
                                                                    PLLC
                                                                        One Liberty Plaza
                                                                        165 Broadway, Suite 2300
                                                                        New York, New York 10006

                                                                        p. 212-252-3003 f. 888-568-5815
                                                                        www.shipkevich.com


VIA ECF
Hon. Louis L. Stanton
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007
                                                            September 18, 2020

       Re:     Aluminum Silicon Mill Productions v. Deutsche Bank America Holdings Corp., et ano.
               Case No. 1:19-cv-08132-LLS

Dear Judge Stanton,

        I represent Plaintiff Aluminum Silicon Mill Products GmbH (“ASMP”) in the above-referenced
action. I write jointly on behalf of ASMP and Defendants Deutsche Bank Americas Holdings Corporation
and Deutsche Bank Trust Company Americas (together, “DB”, and with ASMP the “Parties”) to request
an adjournment of the status conference that is currently scheduled for 12:30 p.m. on September 25, 2020,
pursuant to Your Honor’s Individual Practices, Rule E.

       The Parties have been discussing settlement and believe that they are close to reaching a mutually
agreeable resolution to this matter without the need for further Court intervention.

       The Parties previously requested an adjournment of this conference on July 22, 2020—for the
same reasons as this request—which was granted, and the conference was moved to September 25, 2020.
The requested adjournment does not affect any other scheduled dates.

                                                            Respectfully,



                                                            Brian L. Grossman



cc:    Counsel of Record (via: ECF)
